             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20-cv-33-MOC-WCM

SHAILESH JAHAGIRDAR,                  )
ALLEN ALLEN, KAMRI NORRIS,            )
JORDAN BLAIS, CONNOR JOHNSON,         )
ERIC WHEAT, GEORGE MCKENNA,           )
RAKIA GREEN, and ANDREW FREE,         )
on behalf of themselves               )
and all others similarly situated,    )
                                      )
                  Plaintiffs,         )                     ORDER
                                      )
v.                                    )
                                      )
THE COMPUTER HAUS NC, INC.            )
doing business as CityMac, TROY       )
CURRAN, and OCEAN TECH, INC.          )
doing business as CityMac             )
                                      )
                  Defendants.         )
_____________________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 109) filed by Shannon Sumerell Spainhour. The

Motion indicates that Ms. Spainhour, a member in good standing of the Bar of

this Court, is local counsel for Ocean Tech, Inc. and that she seeks the

admission of Teruyuki S. Olsen, who the Motion represents as being a member

in good standing of the Bar of the State of Washington. It further appears that

the requisite admission fee has been paid.




    Case 1:20-cv-00033-MOC-WCM Document 111 Filed 02/02/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 109) and ADMITS

Teruyuki S. Olsen to practice pro hac vice before the Court in this matter while

associated with local counsel.         Signed: February 2, 2021




                                       2

    Case 1:20-cv-00033-MOC-WCM Document 111 Filed 02/02/21 Page 2 of 2
